ORDER
PER CURIAM.
Defendant, Aaron E. Wade, appeals the judgment entered on a jury verdict convicting him of second-degree assault in violation of section 565.060, RSMo 2000 and armed criminal action in violation of section 571.015, RSMo 2000. He challenges the sufficiency of the evidence to support the jury verdict.
Having reviewed the briefs of the parties and the record on appeal, we conclude there is sufficient evidence from which a reasonable fact finder might have found the defendant guilty beyond a reasonable doubt. State v. Chaney, 967 S.W.2d 47, 52 (Mo. banc 1998). An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).